




EXHIBIT 10.1


 
ESCO TECHNOLOGIES INC.
 
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
 
Restated to Reflect All Amendments Through May 19, 2014
 


 
1.             Purpose.  The purpose of the Plan is to enable ESCO Technologies
Inc. (the “Company”) to compensate each non-employee member of the board of
directors of the Company (such board of directors hereinafter referred to as the
“Board” and each such non-employee member of the Board hereinafter referred to
as the “Director”) who contributes to the Company’s success by his or her
ability, ingenuity and knowledge, and to better ensure that the interests of
such Director are more closely aligned with the interests of the Company’s
shareholders by paying a significant portion of his or her compensation in
shares of the Company’s common stock (“Common Stock”).
 
2.             Payment of Annual Retainer.  Each Director shall receive an
annual retainer fee (the “Retainer Fee”) payable partially in cash ( the “Cash
Portion of the Retainer Fee”) and partially in shares of Common Stock (the
“Stock Portion of the Retainer Fee”) as determined from time to time by action
of the Human Resources and Compensation Committee of the Board (“HRCC”).  The
total amount of the Retainer Fee shall also be determined from time to time by
action of the HRCC.  The Cash Portion of the Retainer Fee shall be paid in
January of each year for that calendar year.  The Stock Portion of the Retainer
Fee shall be distributed quarterly no later than the 15th business day of each
quarter of the calendar year and shall represent consideration for services to
be performed for the quarter then beginning.  Provided, however, that the HRCC
reserves the right to change the frequency of payment/distribution of the
Retainer Fee.  To be entitled to a quarterly Retainer Fee stock distribution,
the Director must be a member of the Board on the first day of the corresponding
quarter.
 
3.             Other Compensation.  In addition to payment of the Retainer Fee
provided for in Section 2, each Director shall be paid such additional cash fees
for attendance at Board and Board Committee meetings, service as chairman of a
committee, service as lead director or other fees as approved by the HRCC from
time to time.
 
4.             Deferral of Compensation.  Directors may elect to defer the
receipt of all (but not less than all) of the annual Cash Portion of the
Retainer Fee and other cash compensation in stock equivalents and/or to defer
the receipt of all (but not less than all) of the quarterly installment of the
Stock Portion of the Retainer Fee in stock equivalents by executing and
delivering an election form to the Company no later than the end of the calendar
year preceding the calendar year in which such amounts will be earned and
subject to such other conditions as the Company shall determine.  Any newly
elected Director may elect at any time up to 30 days after the effective date of
his or her election to the Board to defer Retainer Fees or other cash
compensation paid for services to be performed after the election.  Except as
otherwise provided herein, the election to defer Retainer Fees or other cash
compensation shall be irrevocable as to amounts earned in the following calendar
year or, in the case of any such election by a newly elected Director, in the
calendar year in which such election is made as applicable and shall remain in
effect until a new election form is delivered to the Company or distributions
commence, whichever is earlier.  Any such new election form shall apply only to
future Retainer Fees or other cash compensation earned after the calendar year
in which such new election form is filed.  If a Director desires to defer fees
earned after a distribution commences, he or she must file a hew election form
to defer such fees prior to the commencement of the calendar year in which such
fees will be earned.
 
(a)             Deferred Compensation Account.
 
(i)     The Company shall establish a deferred compensation bookkeeping account
(the “Account”) for each Director electing to defer Retainer Fees or other cash
compensation.  As of the date a Retainer Fee or other cash compensation would
otherwise be paid to the Director (absent the deferral election), the Company
shall credit to the Account the amount of Retainer Fees or other cash
compensation which the Director has elected to defer.  The credit shall be in
stock equivalents (“Stock Equivalents”) only, determined as follows:
 
(a)       For each share of Common Stock otherwise payable as the quarterly
distribution of the Stock Portion of the Retainer Fee which the Director elects
to defer, the Company shall credit the Account with one Stock Equivalent.
 
(b)       For the annual payment of the Cash Portion of the Retainer Fee which
the Director elects to defer, the Company shall credit the Account with that
number of Stock Equivalents equal to the dollar amount of such portion, divided
by the Fair Market Value (as hereafter defined) per share of the Common
Stock  on the first day of the corresponding quarter.
 
(c)       For other cash compensation which the Director elects to defer, the
Company shall credit the Account with that number of Stock Equivalents equal to
the dollar amount of such compensation, divided by the Fair Market Value per
share of the Common Stock on the first day of the corresponding quarter.
 
“Fair Market Value” as of any date shall mean the closing price of the Common
Stock on the New York Stock Exchange on such date (or on the most recent date on
which the Common Stock is traded).
 
(ii)                The Account shall be credited, as of the payment date of any
cash dividends paid on Common Stock, with additional Stock Equivalents equal to
the product of the per share dividend and the number of Stock Equivalents
credited to the Account and dividing such product by the Fair Market Value per
share of the Common Stock as of the dividend payment date.  The Account shall be
credited, as of the payment date of any stock dividends paid on Common Stock
with additional Stock Equivalents equal to the product of the per share dividend
and the number of Stock Equivalents credited to the Account.
 
(b)             Distribution.
 
(i)     Except as otherwise provided in the Plan, the balance in the Account
shall be distributed to the Director commencing on the date which the Director
has specified on the election form; provided, however, that such distribution
must begin no later than the Director’s 65th birthday or upon termination of the
Director’s service as a Director, whichever is later (“Commencement
Date”).  Distribution shall be made in cash (the “Cash Distribution”) or in
shares of Common Stock (the “Common Stock Distribution”) as the Director shall
elect in the election form; provided, that the portion of the Account
representing the Stock Portion of the Retainer Fee which has been deferred may
only be distributed in the form of a Common Stock Distribution.  The Cash
Distribution shall equal the number of Stock Equivalents then credited to the
Account as of the Commencement Date multiplied by the Fair Market Value per
share of Common Stock as of such date.  If Cash Distribution is to be made in
installments, the amount of such distribution shall be based upon the number of
Stock Equivalents credited to the Account as of the date each installment is to
be made, multiplied by the Fair Market Value per share of Common Stock as of
each such date.  The Common Stock Distribution shall equal the number of shares
of Common Stock equal to the number of Stock Equivalents credited to the Account
as of the Commencement Date; provided that Distribution of Common Stock shall be
rounded down to the nearest whole share of Common Stock and any fractional share
shall be paid in cash in an amount equal to the fractional share multiplied by
the Fair Market Value per share as of the Commencement Date.
 
(ii)                Distribution shall be made either in a lump sum or, as
specified on the Director’s election form, in quarterly, semi-annual or annual
installments, over a period not to exceed 5 years from the Commencement Date;
provided, that Common Stock Distributions may not be made more frequently than
semi-annually.  An election to change the medium (cash or stock) of distribution
with respect to the Account must be received by the Company prior to January 1
of the calendar year in which distributions are to be made pursuant to such
election and must be approved in advance by the HRCC.  An election to change the
form (lump sum or installments) or time of distribution with respect to the
Account must be approved in advance by the HRCC and (i) in the case of any such
election received by the Company prior to January 1, 2008, shall apply only to
amounts that would not otherwise be payable in 2007 and may not cause an amount
to be paid in 2007 that would not otherwise be payable in 2007, and (ii) in the
case of any other such election, must be received by the Company at least one
year prior to the date such distribution would otherwise be made or commence,
and payment or commencement of such distribution shall be deferred for a period
of five years (or such longer period elected by the Director) from the date such
distribution would otherwise have been made or commenced.
 
(iii)                Notwithstanding the provisions of paragraph 4(b)(i):
 
(A)       in the event the Director is removed from the Board, the balance in
the Account shall be paid in the manner elected by the Director pursuant to
paragraph 4(b)(ii), provided that no such payment shall be made or commence
prior to January 1, 2008; or
 
(B)       in the event the Director terminates service on the Board on account
of death, the balance in the Account shall be payable in a lump sum in a Cash
Distribution within 30 days after January 1 of the following calendar year (the
“Cash Distribution Date”).  The Cash Distribution shall equal the number of
Stock Equivalents then credited to the Account as of the Cash Distribution Date
multiplied by the Fair Market Value per share of Common Stock as of the Cash
Distribution Date.
 
(iv)                In the event the Director becomes disabled (as hereafter
defined), the balance in the Account (determined in accordance with paragraph
4(b)(i) as of the date of disability) shall be paid in a lump sum within 30 days
following the Director’s disability.  For this purpose, a Director shall be
considered disabled only if such Director is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
 
(v)                The Company shall deduct from all distributions hereunder any
taxes required to be withheld by the federal or any state or local government.
 
5.             Change in Control.
 
(a)             Notwithstanding any other provision of the Plan, if a Change in
Control occurs and within one year subsequent to such Change in Control the
Director ceases to serve as a member of the Board for any reason, the balance in
the Account shall be paid in a lump sum to the Director, in the manner
determined in paragraph 5(b) below, on the 15th day of February following the
end of the calendar year in which such termination occurs.
 
(b)             The payment determined under this paragraph 5(b) shall be a Cash
Distribution in an amount equal to the greater of the following:
 
(i)     the number of Stock Equivalents then credited to the Account multiplied
by the Fair Market Value per share of Common Stock as of either (i) the date of
termination of the Director’s service on the Board (if such Common Stock is
still in existence), or (ii) the date of the Change in Control, whichever is
greater; or
 
(ii)                the number of Stock Equivalents then credited to the Account
multiplied by the fair market value per share of the consideration received by
holders of Common Stock in the Change in Control as of either (i) the date of
termination of the Director’s service on the Board, or (ii) the date of the
Change in Control, whichever is greater.
 
(c)             Notwithstanding paragraph (b) above, if the consideration in the
Change in Control takes the form of stock of an acquiring corporation, payment
may be in the form of such stock of such corporation, in lieu of cash.
 
A “Change in Control” shall be defined to mean (i) a merger, consolidation or
reorganization of the Company in which, as a consequence of the transaction, a
majority of the incumbent Directors immediately prior to such transaction are
replaced during the 12-month period following such transaction as directors of
the continuing or surviving corporation by directors whose appointment or
election is not endorsed by a majority of such incumbent Directors; (ii) the
acquisition, directly or indirectly, of the power to vote more than 50% of the
outstanding Common Stock and/or any other stock of the Company with voting
rights by any person, entity or “group” (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934); or (iii) any sale or other
transfer, in one or a series of related transactions occurring within a 12-month
period, by any person, entity or “group” (within the meaning of Section 409A of
the Internal Revenue Code of 1986) of all or substantially all of the assets of
the Company.
 
(d)             The Company shall promptly reimburse the Director for all legal
fees and expenses reasonably incurred in successfully obtaining or enforcing any
right or benefit provided under this Section.
 
6.             Distribution of Common Stock.  The maximum number of shares of
Common Stock available for distribution pursuant to the Plan shall be 200,000
shares, subject to adjustment as set forth in Section 7.  The shares of Common
Stock issuable to Directors under the Plan shall be issued from shares held in
the Company’s treasury.
 
7.             Adjustment to Shares of Stock Issuable Pursuant to Plan.  In the
event of any change in the outstanding shares of Common Stock of the Company by
reason of any stock split, stock dividend or recapitalization of the Company, an
equitable adjustment shall be made to the number of shares of Common Stock
issuable under the Plan, the amount of the Stock Portion of the Retainer Fee set
forth in Section 2 and the number of Stock Equivalents credited to the Account
for any Director, as the HRCC determines is necessary or appropriate, in its
discretion, to give proper effect to such corporate action.  Any such adjustment
determined in good faith by the HRCC shall be conclusive and binding for all
purposes of the Plan.
 
8.             Amendments.  Section 5 of the Plan may not be amended or modified
or terminated after the occurrence of a Change in Control with respect to
benefits accrued as of such occurrence.  The Plan may otherwise be amended,
modified or terminated by the HRCC at any time, provided that no such action
shall reduce the amounts credited to the Account of any Director immediately
prior to such action or change the time, method or manner of distribution of
such Account.
 
9.             Miscellaneous.
 
(a)             The provisions of the Plan shall be binding upon and enforceable
against the Company and/or the continuing or surviving corporation in a Change
of Control.
 
(b)             Neither the Director nor any other person shall have any
interest in any fund or in any specific asset of the Company by reason of
amounts credited to the Account of a Director hereunder, or the right to
exercise any of the rights or privileges of a shareholder (including the right
to vote) with respect to any Stock Equivalents credited to the Account or to
receive any distribution under the Plan except as expressly provided for in the
Plan.  Distributions hereunder shall be made from the general assets of the
Company, and the rights of the Director shall be those of an unsecured general
creditor of the Company.
 
(c)             The Company may require that the Directors shall agree to
acquire shares of Common Stock under the Plan for investment and not for resale
or distribution except pursuant to a registration statement under the Securities
Act of 1933 or an exemption from such registration, and may require that
certificates representing such shares shall bear a customary restrictive legend
to this effect.
 
(d)             The interest of the Director under the Plan shall not be
assignable by the Director or the Director’s beneficiary or legal
representative, either by voluntary assignment or by operation of law, and any
such attempted assignment shall be ineffective to transfer the Director’s
interest; provided, however, that (i) the Director may designate beneficiaries
to receive any benefit payable under the Plan upon death, and (ii) the legal
representative of the Director’s estate may assign his or her interest under the
Plan to the persons entitled to any such benefit.
 
(e)             Nothing contained herein shall impose any obligation on the
Company to continue the tenure of the Director beyond the term for which such
Director has been elected or prevent his or her removal.
 
(f)             The Plan shall be interpreted by and all questions arising in
connection therewith shall be determined by the HRCC, whose interpretation or
determination shall be conclusive and binding.
 
(g)             If any amounts deferred pursuant to the Plan are found in a
final judgment or other order to have been includible in gross income by a
Director prior to payment of such amounts from his or her Account, such amounts
shall be immediately paid to such Director, notwithstanding any election
pursuant to Section 4.
 
(h)             The provisions of the Plan shall be governed by and construed in
accordance with the laws of the State of Missouri, without regard to the
principles of conflicts of law which might otherwise apply.
 
10.             Effective Date.  The Plan shall become effective July 1, 2001.

 
 

--------------------------------------------------------------------------------

 

 


 
ESCO TECHNOLOGIES INC.
 
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
 
ELECTION FORM
 
Pursuant to the ESCO Technologies Inc. Compensation Plan For Non-Employee
Directors:
 
1.  COMPENSATION TO BE DEFERRED:
 
£  I hereby elect to defer payment of my Cash Portion of the Retainer Fee and
other cash compensation fees.
 
£  I hereby elect to defer distribution of my Stock Portion of the Retainer Fee.
 
I understand that all deferrals will be credited as Stock Equivalents to my
Deferred Compensation Account.
 
2.  TYPE OF DISTRIBUTION:
 
Stock Portion of the Retainer Fee:
 
£  Lump Sum – in shares
 
£  Installments over ____years (may not exceed 5 years) in shares
 
£  Semi-Annually in shares
 
£  Annually in shares
 
Cash Portion of the Retainer Fee and other cash compensation:
 
£  Lump Sum – in cash
 
£  Lump Sum – in shares
 
£  Installments over ____years (may not exceed 5 years)
 
£  Semi-Annually ______% in cash; ____% in shares
 
£  Annually ______% in cash; ____% in shares
 
£  Quarterly in cash
 
3.  TIME OF DISTRIBUTION:
 
£  Lump sum distribution to be made on __________________________.
 
£  Installment distributions to commence on _______________________.
 
£  Distribution to be made or commence on the effective date of my retirement as
a Director of the Company.
 
4.  DESIGNATION OF BENEFICIARY: In the absence of such designation, payment will
be paid to your estate.  (Please include social security number and address.)
 
Name                                           Address                                                            Social
Security Number
 
______________________________________________________________________________________
 
______________________________________________________________________________________
 
______________________________________________________________________________________
 
______________________________________________________________________________________
 
______________________________________________________________________________________
 
5.  This deferment will remain in effect with respect to each such subsequent
year until such time as I may revoke the deferment or distributions commence,
whichever is earlier.  Such later filings shall apply only to Retainer Fees and
other cash compensation to be earned after the calendar year in which such later
filings are made.
 
Director: _________________________________________  Date:
_______________________________



